DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues that amending “inspection member” to “particle inspection member” removes the limitation from interpretation under 35 U.S.C. 112(f).
The Examiner disagrees, noting that the amendment indicates intended use, but does not amend the limitation to include any specific, known structure.  Similarly, the amended limitations of “inspect a degree of cleanliness of the object, the degree of cleanness is represented by a number of particles attached to the object” provides further description to the function, but does not add specific structure to perform the claimed function.
Applicant cites of MPEP 2181(I)(A) to support their position that “particle inspection member” should not be interpreted under 35 U.S.C. 112(f), specifically citing the example that “reciprocating member” as being found to not invoke 35 U.S.C. 112(f) (MPEP 2181(A)).
The Examiner disagrees, noting that “inspection member” or “particle inspection member” are completely different terms than “reciprocating member.”  The section cited by Applicant is only an example for “reciprocating member” not invoking 35 U.S.C. 112(f), and by no means suggests that “member” is not a nonce term.  For example, MPEP 2181(A) specifically cites “member for” as a possible nonce term, and MPEP 2181(C) further states that “[b]y contrast, a generic placeholder (e.g., "mechanism," "element," "member") coupled with a function may invoke 35 U.S.C. 112(f)  when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member").”  For the pending claims, the term “member” is modified by the non-structural term “particle inspection,” and is coupled with the function of “inspect a degree of cleanliness.”  Thus, Applicant’s arguments are not persuasive and the 35 U.S.C. 112(f) interpretation is maintained.  
Applicant’s argument based on the example of “aesthetic correction circuitry” is unpersuasive.  
The descriptive term “aesthetic correction” is not what removes “aesthetic correction circuitry” from invoking 35 U.S.C. 112(f) but the term “circuitry,” given that “circuit” has definite, structural meaning within the art.  In contrast, the term “member” does not have definite, structural meaning within the art, and the terms “inspection” or “particle inspection” are non-structural modifier that do not have any generally understood structural meaning in the art.
Applicant argues that the rejection of Claims 3-5 and 16-18 under 35 U.S.C. 112(a) is moot based on amending claimed “inspection member” to “particle inspection member.”
The Examiner disagrees, stating that the amendment only further defines what the inspection member inspects (or further defines its function), but does not further define the limitation with sufficient structure to perform the claimed function.  The 35 U.S.C. 112(a) rejection is maintained.
Applicant argues that amending “inspection member” to “particle inspection member” meets the written description requirement, overcoming the rejection of Claims 3-5 and 16-18 under 35 U.S.C. 112(b).
The Examiner responds that Applicant has failed to show any disclosed, corresponding structure capable of performing the claimed function associated with claimed “particle inspection member.”  Since no structure has been disclosed, then the limitation is open to any structure capable of performing the claimed function.  Thus, the limitation is boundless and indefinite.  The 35 U.S.C. 112(b) rejection is maintained.

Drawings
The drawings submitted and marked “Annotated Sheet” correct the issues cited in the Drawing Objections of the Office Action dated 06/07/2022.  However, these Annotated Sheets have been filed under “Applicant Argument/Response Made in Amendment” and are not formally filed “Replacement Sheets.”  The drawings formally filed as “Drawings-only Black and White Line Drawings,” which are marked “Replacement Sheet” do not correct the issues cited in the Drawing Objections of the Office Action dated 06/07/2022.  These drawings will not be entered and the Drawing Objection is maintained.  It is further noted that the “Annotated Drawings,” although correcting the previously cited drawing objections, would raise new objects if submitted with hand written characters and crossed out elements.

Figures 4, 6-7, 9, and 11-12 are objected to.  Reference character “180,” which has been identified as “exhaust tube” in the Specification has a lead line to what appears to be a fan, and reference character “184,” which has been identified as “fourth fan” in the Specification has a lead line to what appears to be an exhaust tube.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer unit” and “particle inspection member.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitation “inspection member” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.
Claims 3-5 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3. The newly amended limitation “inspect a degree of cleanliness of the object, the degree of cleanness is represented by a number of particles attached to the object” is considered New Matter.  Applicant’s originally filed Specification does not disclose any structure for determining “a degree of cleanliness” or determining “a number of particles attached to the object.”
Claim 16. The newly amended limitation “inspect a degree of cleanliness of the object, the degree of cleanness is represented by a number of particles attached to the reticle” is considered New Matter.  Applicant’s originally filed Specification does not disclose any structure for determining “a degree of cleanliness” or determining “a number of particles attached to the object.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “inspection member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-2 and 6-15 are allowed.
The present invention is directed towards a storage apparatus for storing a reticle.  Independent Claims 1, 9, and 13 identify the following uniquely distinct combination of features:
Claim 1: “the controller is configured to control the first fan and the second fan such that the second fan is driven after the first fan is driven.”
Claim 9: “the first fan is configured such that the first fan is driven during a time when the object is on the body introduced into the interior space of the housing.”
Claim 13: “the first fan and the second fan are positioned at an inside of the exhaust tube.”
The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.  For example, Edo et al. (US 2005/0121144) discloses a load port unit (Fig. 1) for a receptacle having a body and a cover (annotated Fig. 1) which are detachably attached to each other, a storage unit (200), a transfer unit (320), a stage member (annotated Fig. 1) provided on top of the housing and configured to receive the receptacle and separate the body from the cover so that the body on which the object is placed is introduced into the interior space of the housing and the cover of the receptable is attached to the stage member, a controller (implicitly disclosed), and a housing (shell of 300), and further discloses exhausting a chamber, but does not disclose details of the exhaust system, as claimed.  Tanahashi (US 5,551,984) discloses a processing chamber (3) with an exhaust tube (44) and a first fan (43) and a second fan (45), but does not recite both the first fan and the second fan are positioned inside of the exhaust tube, as claimed.  Edo and Tanahashi, either alone or combined, do not disclose or make obvious the claimed features as cited above.


    PNG
    media_image1.png
    516
    1101
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652